Case 19-34026   Doc 1-1 Filed 12/02/19 Entered 12/02/19 14:54:17   Desc
                      Signature Pages Page 1 of 5
Case 19-34026   Doc 1-1 Filed 12/02/19 Entered 12/02/19 14:54:17   Desc
                      Signature Pages Page 2 of 5
Case 19-34026   Doc 1-1 Filed 12/02/19 Entered 12/02/19 14:54:17   Desc
                      Signature Pages Page 3 of 5
Case 19-34026   Doc 1-1 Filed 12/02/19 Entered 12/02/19 14:54:17   Desc
                      Signature Pages Page 4 of 5
Case 19-34026   Doc 1-1 Filed 12/02/19 Entered 12/02/19 14:54:17   Desc
                      Signature Pages Page 5 of 5
